Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8 in the reply filed on 03/22/2022 is acknowledged.
Claims 9-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a fluid delivery system”, “a blending system” and “a controller” in claim 1, and “a fluid dispensing system”, “a dispensing system”, “a blending system” and “a controller” in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. As noticed in paragraph 0008, the fluid delivery system includes a fluid source, such as a reservoir for the storage of water, and a heat exchanger adapted to cool the fluid to a desired temperature. As noticed in paragraph 0009, the blending system includes a mechanical mixing device embedded within the container in a removable coupling with the apparatus. As noticed in paragraph 0009, the dispensing system includes a plurality of preassembled cartridges with a known quantity of powdered material and a carriage for otherwise securing and manipulating the cartridges within the apparatus.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claims 2-8 are objected to because of the following informalities:  
The claims 2-5, 7 and 8 should start with “The” instead of “A”. 
In claim 6, the limitation “dispensing though the human machine interface” should read “dispensing through the human machine interface”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “controller”, “fluid dispensing system” and “identification means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
In claim 2, the limitation “wherein the machine includes a plurality of cartridges” is unclear because claim 1, from which claim 2 depends, recites “a dispensing system including a cartridge”, so how come, now the machine includes a plurality of cartridges, so which is it? a cartridge or a plurality of cartridges?
In claim 5, the limitation “a user” is unclear if it is referring to the same user recited in claim 4.
In claim 5, the limitation “more than one cartridge” is unclear if it is referring to the “plurality of cartridges” recites in claim 2, also how come there is more than one cartridge when claim 1 recites “a dispensing system including a cartridge”, so which is it? more than one cartridge or a cartridge?
In claim 6, the limitation “a fluid dispensing system” and “a dispensing system” is unclear if it is referring to the same thing.
In claim 6, the limitation “a cartridge” in line 15, is unclear if it is referring to the cartridge recited in line 1.
In claim 7, the limitation “wherein the machine system includes a plurality of cartridges” is unclear because claim 6, from which claim 7 depends, recites “a dispensing system including a cartridge”, so how come, now the machine includes a plurality of cartridges, so which is it? a cartridge or a plurality of cartridges?
Claim 8 recites “more than one cartridge” in line 2, and then “more than one of the plurality of cartridges” in line 7, and claim 7, from which it depends, recites “a plurality of cartridges”, and claim 6 recited “a cartridge” so which is it? more than one cartridge, a plurality of cartridges or a cartridge?
In claim 8, the limitation “a volume of fluid” is unclear if it is referring to the volume of fluid recited in claim 6.
In claim 8, the limitation “a given volume of powder” is unclear if it is referring to the given volume of powder recited in claim 6.
Claims 6 and 8 recite the limitation "the blending bar" in line 21 and 8, respectively.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Madic (US 2016/0263539).
Regarding claim 1, Madic teaches a machine (2) for use in forming a beverage from a powder (abstract), the machine comprising: a fluid delivery system (combination of 8 and 46); a dispensing system (11) including a cartridge (4), the cartridge having a cavity for the placement of the powder (p.0072); a container (15), the container having a volume for the placement of a fluid (water from reservoir 8) from the fluid delivery system (abstract; p.0067) and the powder from the cartridge (p.0072); and a blending system (combination of 18 and 42), the blending system in communication with the container and adapted to agitate the fluid and powder within the container (p.0074).
Regarding claim 2, Madic teaches the machine as set forth above, wherein the machine includes a plurality of cartridges (p.0072).
Regarding claim 3, Madic teaches the machine as set forth above, wherein the cartridge includes a vertical shaft member (vertical shaft of auger 7), the vertical shaft member having a helical screw blade (helical blade of auger 7), the helical screw blade adapted to move the powder within the cartridge (p.0079-0080).
Regarding claim 4, Madic teaches the machine as set forth above, wherein the machine includes a controller (38) and human machine interface (32, 33 and 34), the human machine interface allowing a user to select a given cartridge for dispensing the powder (abstract; p.0065; p.0068; p.0075; p.0078).
Regarding claim 5, Madic teaches the machine as set forth above, wherein the human machine interface allows a user to select the contents of more than one cartridge for dispensing the powder from more than one cartridge of the machine (abstract; p.0065; p.0068; p.0075; 0078-0080).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Madic in view of Bahabri (US 2018/0361334).
Regarding claim 6, Madic teaches a machine system (2) for dispensing a powder from a cartridge (4) removably received within the machine (abstract); the system comprising: a fluid dispensing system (combination of 8 and 46); a dispensing system (11) in communication with the cartridge (p.0072); a container (15), the container including a mixing bar (18), the container adapted for removable coupling from the dispensing system (as shown in Fig. 1 and 2c); a blending system (combination of 18 and 42), the blending system in communication with the mixing bar (p.0074); a human machine interface (33); a controller (38) in operable communication with the cartridge, fluid system, dispensing system, and the human machine interface (p.0068; p.0080), the controller configured to: allow for the selection of a cartridge (4) for dispensing though the human machine interface (abstract; p.0065; p.0068; p.0075; p.0078-0080); direct the fluid dispensing system to add a volume of fluid to the container (abstract; p.0075; p.0078-0080); direct the dispensing system to dispense a given volume of powder from the cartridge (p.0065; p.0075; p.0078; p.0080); and direct the blending system to operate the blending bar for mixing the volume of powder and fluid within the container (p.0074).
Madic fails to disclose a sensor, the sensor in communication with the cartridge, the cartridge including an identification means; and wherein the controller in operable communication with the sensor.
Bahabri teaches a sensor (p.0062) in communication with the cartridge (300, 300’), the cartridge including an identification means (307); and wherein the controller (150) in operable communication with the sensor (p.0062).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the machine of Madic, with Bahabri, by providing a sensor in communication with the cartridge and having identification means, for the advantages of proper identification of the contents of the cartridge and therefore proper selection for powder dispensing.
Regarding claim 7, Madic teaches the machine system as set forth above, wherein the machine system includes a plurality of cartridges (Madic; p.0072).
Regarding claim 8, Madic teaches the machine system as set forth above, wherein the controller is configured to: allow for the selection of more than one cartridge for dispensing though the human machine interface (Madic; abstract; p.0065; p.0068; p.0075; p.0078-0080); direct the fluid dispensing system to add a volume of fluid to the container (Madic; abstract; p.0075; p.0078-0080); direct the dispensing system to dispense a given volume of powder from more than one of the plurality of cartridges (Madic; p.0065; p.0075; p.0078; p.0080); and direct the blending system to operate the blending bar for mixing the volume of powder and fluid within the container (Madic; p.0074).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2012/0088022, US 2013/0032611 and US 2010/0294797.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBA T ROSARIO-APONTE whose telephone number is (571)272-9325. The examiner can normally be reached M to F; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALBA T ROSARIO-APONTE/Examiner, Art Unit 3761                                                                                                                                                                                                        05/27/2022

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761